Citation Nr: 1820015	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO. 14-37 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2. Entitlement to an initial evaluation in excess of 10 percent for a right knee disorder. 

3. Entitlement to a total disability evaluation based on individual unemployability.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Cohen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 2005 to May 2005 and from February 2009 to March 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  November 2011 and November 2014 rating decisions of the Huntington, West Virginia Regional Office (RO).

In December 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ). During the hearing, the VLJ engaged in a colloquy with the Veteran toward substantiation of the claims. Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A hearing transcript is in the record.

The Veteran filed a December 2017 claim for entitlement to TDIU and the RO denied the claim in a March 2018 rating decision. However, because the question of a veteran's unemployability due to service-connected disorders is implicit in any rating claim when raised by the evidence, a TDIU claim remains before the Board. Rice v. Shinseki, 22 Vet.App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to an initial evaluation in excess of 10 percent for a right knee disorder, to include a lateral meniscus tear and degeneration of the medial meniscus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1. With resolution of the doubt in the Veteran's favor, the Veteran's PTSD is characterized by suicidal ideation; an inability to establish work relationships and difficulty in adapting to stressful circumstances. 

2. With resolution of the doubt in the Veteran's favor, his service-connected disorders render him unemployable. 


CONCLUSIONS OF LAW

1. The criteria to establish entitlement to an initial evaluation in excess of 70 percent for PTSD have been approximated. 38 U.S.C. § 1155 (2014); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2017).

2. The criteria to establish a total rating based on individual unemployability are approximated. 38 U.S.C. §§ 1155 , 5107 (2014); 38 C.F.R. 38 C.F.R. §§ 3.341 , 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claims. VA issued a July 2011 notice to the Veteran which informed him of the evidence generally needed to support his claim; what actions he needed to undertake; and how VA would assist him in developing his claim. The July 2011 notice was issued to the Veteran prior to the November 2014 rating decision. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that VA's duties to notify and to assist have been met. 


II. Analysis

PTSD

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).

When there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7 (2017). 

The evaluation of the same disability under diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

PTSD is evaluated under the General Rating Formula for Mental Disorders. A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. Part 4, Diagnostic Code 9411 (2017). 

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The U.S. Court of Appeals for the Federal Circuit has noted the "symptom-driven nature" of the General Rating Formula and that "a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013). The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Id. at 117. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). However, if the evidence shows that a Veteran has symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned. Id. at 443.

VA treatment records, dated February 2011 to November 2017, based on the examiner's observations, consistently indicated that the Veteran dressed in casual clothes and was appropriately groomed. The Veteran's attitude was also cooperative and pleasant. His speech and tone was normal. It was also noted that his thought process was appropriate, goal oriented and relevant. The Veteran was oriented to time, place, person and situation. The Veteran also denied suicidal and homicidal ideations. However, the VA treatment records also indicated that the Veteran experienced changes in his mood, irritability, depression, frequent panic attacks and difficulty in maintaining work relationships.

VA treatment records dated February 2011, April 2011, May 2011, October 2012 and November 2012 indicated that the Veteran experienced depression, mood changes where he "snapped" at family members, anger, increased irritability, short term memory impairment and poor sleep. VA treatment records dated December 2012, October 2014, November 2014, January 2015, April 2015, and February 2017 to November 2017 indicated that the Veteran experienced decreased motivation, panic attacks that resulted in job termination, increased irritability, anger and sleep impairment.  

In November 2013, the Veteran underwent a private psychological evaluation conducted by Tony Goudy, a licensed psychologist. The private examiner observed the Veteran in casual clothes with good personal care and hygiene. The Veteran's psychomotor activity was generally normal but a hand and leg tremor was noted when the Veteran discussed his service in Iraq. The private examiner indicated that although the Veteran was cooperative, his mood was anxious and affect was restricted. It was also indicated that the Veteran's speech and communication was relevant and coherent.

The private examiner noted that the Veteran denied current suicidal and homicidal ideations; however; the Veteran reported a previous suicide attempt. The Veteran also denied perceptual disturbances. The private examiner indicated that the Veteran was oriented to time, place, person and circumstances. It was also indicated that the Veteran's short term memory was impaired. The private examiner noted that the Veteran's concentration was poor but his judgment was intact. The examiner also opined that the Veteran was not employable due to service-connected disabilities. 

In his December 2017 Board hearing, the Veteran testified that he was terminated from his position as a custodian. He recalled that he attempted to walk away and calm down as his supervisor pestered him. The Veteran indicated that he lost control and "blacked out." He also testified that he banged his head on the floor. The Veteran's attorney also argued that any stress "tips [the Veteran] over" and that he can maintain himself only for a little bit. 

In January 2018, the Veteran underwent a private PTSD examination conducted by Anne Hedges, a licensed psychologist. The Veteran indicated that his relationship with his fiancée was "good" and that they have been engaged for fourteen years. The Veteran also indicated that he lives with his fiancée, her eighteen year old son, and periodically with his fourteen year old daughter from his first marriage. 

However, the Veteran indicated that he was terminated from his recent position as a custodian because he experienced an anxiety attack. The Veteran also indicated that he does not remember the event because he "blacked out." The Veteran also reported that he experienced an anxiety attack when he worked as a grocery store clerk and was also terminated as a result of an anxiety attack. The Veteran reported that he attempted to commit suicide upon his return from overseas service. He also indicated his desire to keep busy to minimize intrusive thoughts; however, he noted that he gets in a mood where he wants to be alone.  

The private examiner observed the Veteran in casual clothes and adequately groomed. The Veteran's psychomotor activity was normal. His attitude was pleasant, polite and cooperative. The Veteran's speech was fluent and coherent but his mood was anxious. The Veteran's affect was appropriate and he denied experiencing hallucinations. His thought process was logical and goal directed. He was also oriented to all spheres and his attention was good. The Veteran denied suicidal and homicidal ideations.  

The private examiner noted that the Veteran had a depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; and impaired impulse control, such as unprovoked irritability with periods of violence. The examiner summarized the Veteran's combined impairment as occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and mood.

The Board will grant a 70 percent rating for PTSD. Throughout the rating period, the Veteran was terminated from several jobs due to his anxiety and difficulty in adapting to work. Despite the Veteran's good relationship with his daughter, fiancée and her son, the Veteran experienced mood changes where he "snapped" at his family members. Although the Veteran has denied present suicidal ideation, he reported having made at least one attempt to commit suicide. The Veteran also experienced periods of chronic sleep impairment, decreased motivation and short term memory loss. Therefore, an initial evaluation of 70 percent for PTSD is warranted.    

Total Rating

TDIU may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).

In Rice v. Shinseki, 22 Vet.App. 447 (2009), it was held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating).

The remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities during this period. See 38 C.F.R. § 4.16 (a). The fact that a veteran is unemployed or has difficulty finding employment does not warrant assignment of a TDIU alone as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment. Van Hoose v. Brown, 4 Vet. App. 361, 363  (1993). 

Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed. 4 Vet. App. at 363. Thus, the central question is "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability," and not whether the Veteran could find employment. Hatlestad v. Brown, 5 Vet. App. 524, 529  (1993). 

One of the Veteran's examining physicians has observed that he is unemployable due to service-connected disorders. As a result of this decision granting an increased rating for PTSD, the Veteran's combined schedular rating now meets the criteria for consideration of TDIU. The Board will grant him the benefit of the doubt and assign a total rating. 




ORDER

An initial evaluation of 70 percent for PTSD is granted. 

A total rating based on individual unemployability is granted. 


REMAND

The Board has determined that an updated VA orthopedic examination is required, and the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Notify the Veteran that he may submit any further medical and non-medical evidence not currently in VA's possession regarding the severity of his service-connected right knee disorder. Assist the Veteran in obtaining any evidence cited.

2. Schedule the Veteran for a VA orthopedic examination to assist in determining the current severity of his right knee disorder.

All relevant medical and non-medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided. 

3. Ensure all medical and factual development has been completed and readjudicate the issue on appeal. If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


